Name: Commission Decision No 2618/97/ECSC of 23 December 1997 fixing the rate of the levies for the 1998 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  coal and mining industries;  EU finance;  iron, steel and other metal industries
 Date Published: 1997-12-24

 Avis juridique important|31997S2618Commission Decision No 2618/97/ECSC of 23 December 1997 fixing the rate of the levies for the 1998 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty Official Journal L 353 , 24/12/1997 P. 0020 - 0022COMMISSION DECISION No 2618/97/ECSC of 23 December 1997 fixing the rate of the levies for the 1998 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof,Whereas, in view of the variations in average values recorded during the the reference period, Articles 2 and 4 of Decision No 3/52/ECSC of the High Authority (1), as last amended by Commission Decision No 2286/96/ECSC (2), should be amended;Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1998 financial year at ECU 219 million; whereas that budget, which was adopted by the Commission on 23 December 1997 in the form shown in the Annex to this Decision, indicated the amount of income to be provided from levies in the course of the financial year 1998, namely ECU 0 million;Whereas the estimated yield of the levies at a rate of 0,01 % is ECU 5,737 million,HAS ADOPTED THIS DECISION:Article 1 The rate of the levies on output from 1 January 1998 shall be 0 % of the figures used as the basis of assessment for such levies.Article 2 Decision No 3/52/ECSC is hereby amended as follows:1. Article 2 is replaced by the following:'Article 2From 1 January 1998 the average value in ecus of the products on which the levies are assessed shall be as follows:>TABLE>2. Article 4 is replaced by the following:'Article 4The scale provided for in Article 2 (4) of Decision No 2/52/ECSC shall be as follows:>TABLE>The amount of the levies per tonne to be paid in the currencies of the Member States shall be determined in accordance with Article 3 of Commission Decision No 3289/75/ECSC (*).(*) OJ L 327, 19. 12. 1975, p. 4.`Article 3 This Decision shall enter into force on 1 January 1998.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 1997.For the CommissionErkki LIIKANENMember of the Commission(1) OJ of the ECSC No 1, 30. 12. 1952, p. 4.(2) OJ L 311, 30. 11. 1996, p. 10.ANNEX ECSC OPERATING BUDGET FOR 1998 >TABLE>>TABLE>(1) Including projects with an impact on technical measures to combat harmful effects at the workplace and around steel plants (indicative amount of ECU 4 million), industrial hygiene and mine safety (indicative amount of ECU 3 million).